 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11 NAUTILUS INSURANCE COMPANY, a                       Case No. 1:20-cv-01675-NONE-JLT
   corporation,
12                                                     ORDER AFTER NOTICE OF
                Plaintiff,                             SETTLEMENT
13                                                     (Doc 15)
          vs.
14
   ELVIA GONZALEZ; GERARDO L.,
15
                Defendants.
16

17         The parties report that they have settled the matter and indicate they will seek dismissal of

18 the action soon. (Doc. 15) Thus, the Court ORDERS:

19         1.     The stipulation to dismiss the action SHALL be filed no later than July 30, 2021;

20         2.     All pending dates, conferences, motions and hearings are VACATED.

21 The parties are advised that failure to comply with this order may result in the Court

22 imposing sanctions, including the dismissal of the action.

23

24 IT IS SO ORDERED.

25     Dated:    June 21, 2021                              _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
